On September 16, 1929, the State Industrial Commission by order directed petitioners to pay to respondent Dr. U.S. Andrews the sum of $252, which amount constituted an account incurred by the furnishing of 16 false teeth to an alleged workman, T.J. Tennant, said to have been in the employ of petitioner O'Mara and engaged in a hazardous occupation, and said to have been injured while so engaged.
The Commission in the award found:
"The claimant, T.J. Tennant, did not file with the Commission a claim for compensation for said aforementioned accidental injury; that claimant's whereabouts are unknown."
The State Industrial Commission is an administrative body with limited jurisdiction. Its primary purpose is to adjust settlements between injured workmen engaged in hazardous employment and their employers. Physician's claims for services rendered such injured employees, to be cognizable by the State Industrial Commission, are dependent upon the existence of claims for compensation for such injuries, and in the absence of such primary claims, such dependent claims are relegated to the courts of law. Wilson Drilling Co. v. Byers, 138 Okla. 249,280 P. 846.
The proviso contained in the amendatory act of 1923, ch. 61, sec. 5, p. 123, S. L. 1923, reads, in part, as follows:
"Provided, the employer shall not be liable to make any of the payments provided for in this section, in case of a contest of liability, where the Commission shall decide that the injury does not come within the terms of this act."
That proviso clearly indicates a continued intention and design on the part of the Legislature to consider claims filed for medical attention to injured workmen not only as dependent upon the existence of a claim filed with the Commission for the injury sustained, but by plain language the proviso goes further and prohibits the allowance of a claim for medical attention against the employer where the injury is determined to be outside the scope of the act, which is tantamount to a provision that: In order for the Commission to charge medical cost to the employer the injury must be determined to fall within the terms of the act. Which in effect is that: Claims for costs for medical attention, to be cognizable by the State Industrial Commission, must be ancillary to a main action for the recovery of injuries sustained by the workmen.
Now, in the case at bar there is not and never has been in existence a claim on the part of the alleged injured workman. The ancillary action cannot be maintained before the State Industrial Commission in the absence of a principal claim. The respondent dentist is not without right or remedy; his forum is a court of law.
The order is vacated. The State Industrial Commission is directed to dismiss the claim.
MASON, C. J., and HEFNER, CULLISON, SWINDALL, and ANDREWS, JJ., concur. LESTER, V. C. J., concurs in conclusion. CLARK, J., dissents.